Citation Nr: 0710979	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:   Swords to Plowshares Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1975 to July 1975.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


REMAND

The veteran claims entitlement to service connection for 
asthma and hemorrhoids.  Additional action is necessary 
before the Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The VCAA and the 
implementing regulations are applicable to this appeal.

They provide, in part, that VA will notify the claimant and 
his representative, if any, of the information and medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO has not provided 
the veteran adequate notice and assistance with regard to his 
claims such that any decision to proceed in adjudicating them 
would prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, in a written statement dated December 2006, the 
veteran indicated that there were outstanding records that 
needed to be obtained in support of his appeal, including 
from the Texas Department of Criminal Justice and the 
Darrington Unit (dated June 13, 2004, January 20, 2005 and 
August 25, 2005).  Inasmuch as such records are identified as 
being pertinent to this appeal, VA must secure them on 
remand.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations of the disabilities at issue in this 
appeal are necessary.  The medical evidence of record shows 
both in-service and post-service treatment for asthma and 
hemorrhoids, but does not include a medical opinion 
discussing whether the current conditions are related to the 
documented in-service complaints and treatment. 

Third, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran such notice during 
the course of this appeal.  However, this notice does not 
comply with the requirements of the law as found by the Court 
in Dingess/Hartman.  To ensure the veteran's due process 
rights, VA should provide the veteran more comprehensive 
notice on remand.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  After obtaining any necessary 
authorization, obtain and associate with 
the claims file all records of the 
veteran's treatment at the Texas 
Department of Criminal Justice and the 
Darrington Unit (dated June 13, 2004, 
January 20, 2005 and August 25, 2005), 
which are not already in the claims file.

2.  Provide the veteran VCAA notice on 
the claims being remanded, which 
satisfies the requirements of the Court's 
holdings in Pelegrini II, Quartuccio and 
Dingess/Hartman.

3.  Afford the veteran a VA examination 
in support of his claim for service 
connection for asthma.  If, given the 
veteran's circumstances, an examination 
is impossible, obtain a medical opinion 
in support of the veteran's asthma claim.  
In either case, provide the examiner with 
the veteran's claims file for review and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) note whether the veteran has 
asthma; 

b) if so, opine whether such 
disorder is at least as likely 
as not related to the veteran's 
service, including documented 
in-service asthma complaints; 

c) if the asthma is found to 
have preexisted service, opine 
whether it increased in 
severity therein beyond its 
natural progress; and

d) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

4.  Afford the veteran a VA examination 
in support of his claim for service 
connection for hemorrhoids.  If, given 
the veteran's circumstances, an 
examination is impossible, obtain a 
medical opinion in support of the 
veteran's hemorrhoid claim.  In either 
case, provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) note whether the veteran has 
hemorrhoids; 

b) if so, opine whether they 
are at least as likely as not 
related to the veteran's 
service, including documented 
in-service hemorrhoids; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

5.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


